UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7261


THOMAS A. CHILTON, III,

                Petitioner - Appellant,

          v.

LORETTA K. KELLY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:10-cv-00871-JRS)


Submitted:   March 27, 2014                   Decided: March 31, 2014


Before MOTZ, Circuit      Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas A. Chilton, III, Appellant Pro Se.  Donald Eldridge
Jeffrey, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Thomas A. Chilton, III, seeks to appeal the district

court’s       order     denying       his    Fed.       R.    Civ.     P.    60(b)       motion    for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2012)          petition.            The    order     is    not

appealable         unless        a     circuit         justice       or      judge        issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.       Angelone,          369 F.3d 363,     369        (4th     Cir.     2004).

A certificate           of     appealability             will     not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this    standard       by

demonstrating           that     reasonable            jurists       would        find     that    the

district         court’s     assessment        of       the    constitutional             claims    is

debatable        or     wrong.        Slack    v.       McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Chilton has not made the requisite showing.                                     Accordingly,

we deny Chilton’s motion for a certificate of appealability and

                                                   2
dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                     DISMISSED




                                       3